Citation Nr: 0532412	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-10 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to April 
1947, during which time he was awarded a Combat Infantryman 
Badge, and from September 1950 to January 1952.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  In that decision, the RO 
granted an increased evaluation of 60 percent for the 
veteran's low back disability, and denied a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The veteran appealed only the 
TDIU claim.

In March 2003, the veteran had requested a Board hearing in 
his substantive appeal, but he cancelled that request in May 
2003.  

This case was previously before the Board in November 2004, 
at which time the Board denied the TDIU claim.  That decision 
was appealed to the United States Court of Appeals for 
Veterans Claims (CAVC).  The record contains a Joint Motion 
for Remand, dated in July 2005.  Therein the veteran's 
representative (DAV) and the VA General Counsel agreed that 
the Board's November 2004 decision denying TDIU status should 
be vacated and remanded.  In July 2005, a CAVC order was 
issued, vacating the Board's decision as to the 
aforementioned claim and remanding it to the Board for a more 
thorough analysis and readjudication, as will be further 
explained herein.  

Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  The record reflects that a Deputy 
Vice Chairman of the Board has determined that good or 
sufficient cause has been shown, and therefore, veteran's 
appeal has been advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

In November 2004, the Board denied the veteran's TDIU claim.  
That decision was appealed.  

In the aforementioned July 2005 Joint Motion for Remand, the 
DAV and the VA General Counsel indicated, in essence, that 
the November 2004 decision of the Board had failed to provide 
an adequate discussion of the relevant law and regulatory 
provisions supporting the Board's ultimate conclusion that 
TDIU was not warranted.  In support of this conclusion, the 
Joint Motion observed that the CAVC had opined that a Board 
decision which merely alludes to education and occupational 
history and neglects to relate these factors to an 
appellant's disabilities and employability contains 
insufficient reasons and bases supporting the decision.  See 
Cathell v. Brown, 8 Vet. App. 539, 544 (1996); and Gleicher 
v. Derwinski, 2 Vet. App. 26, 28 (1991).  

The Board believes that additional evidentiary development is 
warranted in this case, prior to readjudication of the TDIU 
claim.  In this regard, the record reflects that the veteran 
received treatment for his service-connected back and 
psychiatric disorders through VA.  However, VA records on 
file are current only through October 2001; accordingly; the 
veteran's pertinent and most recent VA medical records, dated 
from October 2001 forward, will be requested.  In addition, 
the Board believes it should be ascertained whether the 
veteran has received any private treatment for his service-
connected disabilities; if so, those records will be sought.

The veteran's original TDIU claim of January 2001 reflects 
that he had an 8th grade education and had last worked in 
1984, as a mechanic's helper.  At that time the veteran 
reported that his total earned income during the past year 
was $0.00 and that he did not receive or expect to receive 
any disability retirement benefits or worker's compensation 
benefits.  It is not clear whether, since then, he may have 
filed for disability benefits from the Social Security 
Administration (SSA).  The Board believes that inquiry should 
be made into this matter and that, if any SSA records are 
available, they should be obtained.   

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board 
also believes that current examinations of the veteran's 
service-connected psychiatric and spinal disorders would 
prove helpful in this case, particularly with respect to 
establishing the restrictions, limitations, and function 
impairments and capabilities, impacting employability as 
attributable to his disorders.  In this regard, it was 
pointed out in the Joint Motion that the April 2001 VA 
examination of the spine and medical opinion offered as to 
employability, upon which the Board relied in its November 
2004 decision, were offered prior to the award of service 
connection for a psychiatric disorder.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant and 
request that he provide a list of the names 
and addresses of all non-VA doctors and 
medical care facilities who have treated him 
for his service-connected disabilities 
(psychiatric and spinal disorders) since 
January 2001 (the date of his TDIU claim) to 
the present, and who possess records 
relating to that treatment.  Provide the 
appellant with release forms and ask that a 
copy be signed and returned for each health 
care provider identified whose treatment 
records are not already contained within the 
claims file.  When the appellant responds, 
obtain records from each health care 
provider he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  If 
these records cannot be obtained and there 
is no affirmative evidence that they do not 
exist, inform the appellant of the records 
that the RO was unable to obtain, including 
what efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time within 
which to respond.  Furthermore, the 
appellant should be specifically informed as 
to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would attempt 
to obtain in order to assist the appellant 
in substantiating the claim.

2.  The RO should request that the appellant 
provide information as to the dates of any 
treatment at any VA Medical Center (VAMC) 
for his service-connected disabilities since 
October 2001 (date of claim) to the present, 
if any.  All identified treatment records 
from any reported VAMC not already contained 
within the claims file should be obtained 
and associated with the claims file, 
including any relevant records from the 
Denver, CO, VAMC.  If the search for the 
above records has negative results, the 
claims file must be properly documented with 
information obtained from the VA 
facility(ies).  

3.  The veteran should be contacted to 
ascertain whether he has ever applied for 
and/or is in receipt of SSA disability 
benefits.  If so, the RO should contact the 
SSA and request copies of the administrative 
decision and all medical records considered 
in the conjunction with a claim for SSA 
disability benefits.  All records obtained 
should be associated with the claims file.

4.  The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded both a psychiatric 
examination and an examination of the spine.  
The claims folder must be made available for 
review by the examiners in conjunction with 
the examinations.  All necessary tests and 
studies should be conducted in order to 
assess the current status of the service-
connected disabilities.  

a.  Following a review of the veteran's 
medical records and history, the 
examiners should discuss all relevant 
medical evidence/findings regarding the 
service-connected conditions and record 
the appropriate diagnoses.  In this 
regard, a GAF score should be assigned 
for the veteran's psychiatric disorder.

b.  The examiners must proffer an opinion 
as to the specific extent and severity of 
the appellant's spinal and psychiatric 
disability, to include a complete and 
detailed discussion of all functional 
limitations associated with the 
disabilities, including precipitating and 
aggravating factors.

c.  Furthermore, each examiner should 
render an opinion as to the effect that 
the service-connected disabilities have, 
if any, on his employability.  The 
examiners should further comment as to 
the veteran's current level of 
occupational impairment due to his 
psychiatric and spinal disorders, as to 
whether his disability limits his ability 
to obtain or retain gainful employment, 
and as to other alternative types of 
employment recommended for the veteran, 
if any.  The restrictions, limitations 
and functional impairments and 
capabilities attributable to the service-
connected spinal and psychiatric 
disorders as they impact employability, 
should be discussed in detail.  Moreover, 
the examiners should render an opinion as 
to whether these service-connected 
disabilities alone cause marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.

d.  It is requested that the VA examiners 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran is hereby advised that 
failure to cooperate by reporting for 
scheduled VA examinations may result in 
adverse action on his claim.  See 38 C.F.R. 
§ 3.655 (2005).

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  If 
an examination report is deficient in any 
manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2005).  Remand 
instructions of the Board are neither 
optional nor discretionary.

7.  After completion of the above, the RO 
should readjudicate the issue of entitlement 
to TDIU.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


